Citation Nr: 1813380	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-09 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for lumbar spine disability.

2.  Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy.

3.  Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy.

4.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to November 1988.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision that continued the current ratings for low back and bilateral lower extremity disabilities; and denied entitlement to TDIU.  


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's lumbar spine disability was manifested by forward flexion limited to 30 degrees or less, but not by ankylosis or by incapacitating episodes having a total duration of at least six weeks during a year; or neurological impairment other than the service-connected bilateral lower extremity radiculopathy.

2.  For the entire appeal period, the Veteran's right lower extremity nerve involvement results in no more than mild incomplete paralysis of the sciatic nerve.

3.  For the entire appeal period, the Veteran's left lower extremity nerve involvement results in no more than mild incomplete paralysis of the sciatic nerve.

4.  The preponderance of the evidence is against a finding that the Veteran is unable to obtain or maintain substantially gainful employment due solely to his service-connected disabilities.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for lumbar spine disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Code) 5242, 5243 (2017).

2.  The criteria for a rating in excess of 10 percent for radiculopathy of right lower extremity sciatic nerve involvement have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Code 8520 (2017).

3.  The criteria for a rating in excess of 10 percent for radiculopathy of left lower extremity sciatic nerve involvement have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Code 8520 (2017).

4.  The criteria for TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The General Rating Formula for Diseases and Injuries of the Spine holds that for Diagnostic Codes 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the cervical spine, forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 30 percent is warranted for forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees, a combined range of motion of the cervical spine that is not greater than 170 degrees, or if the spine disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 
Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Intervertebral Disc Syndrome (IVDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IVDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least two weeks, but less than four weeks during the past 12 months. 

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.
The Veteran submitted his claims for increase in January 2011.  An April 2012 rating decision denied the claims.  At the outset, during the pendency of the appeal, the Veteran was granted a temporary total evaluation for lumbar spine surgery, effective June 3, 2011.  The pre-surgery 40 percent evaluation was assigned effective October 1, 2011.

During the April 2011 VA examination, the examiner noted that the Veteran exhibited a slow gait due to back pain.  Examination revealed evidence of radiating pain on movement described as down the right posterior leg.  Muscle spasm was absent.  There was tenderness noted described as bilateral paralumbar tenderness to palpation.  Spinal contour was preserved.  The examiner noted that there was guarding of movement which was described as the Veteran moving slowly throughout range of motion.  Guarding produced abnormal gait.  There was positive straight leg raising on the right that causes back pain.  There was negative straight leg raising on the left.  There was no ankylosis of the thoracolumbar spine.  Range of motion revealed flexion of 70 degrees; extension 20 degrees; right lateral flexion 10 degrees; left lateral flexion 30 degrees; right rotation 20 degrees; and left rotation 20 degrees.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.

An addendum April 2011 VA opinion noted that although the Veteran reported bowel dysfunction, there was no objective evidence of bowel dysfunction.  Further, the examiner indicated that there was no bladder dysfunction noted.

VA treatment records include a March 2012 record that reflects tenderness to palpation over the bilateral sacroiliac joints.  There is no noted ankylosis or incapacitating episodes.

The Board has initially considered whether a higher rating may be granted under the Formula for Rating IVDS Based on Incapacitating Episodes.  Although the Veteran is shown to have lumbar spinal disc disease, at no time during the appeal period has there been lay or medical evidence showing his thoracolumbar spine disability was manifested by incapacitating episodes of IVDS with a total duration of at least 6 weeks during the past 12 months affecting the low back.  Therefore, the Veteran's thoracolumbar spine disability does not warrant a higher disability rating based upon intervertebral disc syndrome or incapacitating episodes at any time during the appeal period.

A 40 percent rating has been assigned for the lumbar spine disability during the appeal period (with the exception of the total rating following surgery effective from June 3, 2011, to October 1, 2011).  The Board notes, however, the evidence does not show that a rating in excess of 40 percent is warranted at any time during the appeal period.  Indeed, the Veteran has not reported, nor has medical evidence documented, spinal ankylosis-symptomatology required to warrant a 50 percent rating.  In fact, the April 2011 examination report specifically found no ankylosis.  And, there is no objective medical evidence of lumbar ankylosis in subsequent treatment records.

In reaching such determination, the Board has considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  DeLuca, 8 Vet. App. at 206-07.  The Board recognizes the evidence of flare-ups of pain that affects the Veteran's ability to perform the normal working movements of the body. Additionally, on April 2011 VA examination, the VA examiner specifically found no additional range of motion loss with repetitive testing.  Thus, higher ratings are not warranted.  38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca, supra; Mitchell, supra.

Pertinent to any associated neurologic impairment, the Board observes that the Veteran's service-connected bilateral lower extremity radiculopathy is evaluated as 10 percent disabling for each extremity.  In this regard, the Board finds that the evidence fails to show any associated objective neurologic abnormalities other than mild, bilateral lower extremity radiculopathy during the entire appeal period.  Furthermore, the remainder of the record is negative for any additional associated objective neurologic abnormalities, including bowel or bladder impairment.

Under Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and a maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, Code 8520.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

As relevant to the assigned 10 percent ratings for right and left lower extremity radiculopathy, the Board finds the evidence shows the symptoms in the lower extremities are no more than mild in nature.

Therefore, as noted, the Board finds that ratings in excess of 10 percent for bilateral lower extremities are not warranted.  In reaching such conclusion, the Board has considered the Veteran's subjective neurological symptomatology associated with his bilateral lower extremity radiculopathy.  Indeed, the preponderance of the objective evidence does not show moderate, functional impairment of either extremity.  In addition, the evidence also shows that he maintains normal muscle strength and tone in the lower extremities, with no evidence that his lower extremity neurologic impairment is manifested by paralysis of the muscles. 

As such, the Board finds that the Veteran's bilateral lower extremity neurologic impairment is no more than mild for either leg, and does not more nearly approximate moderate incomplete paralysis or complete paralysis at any point during the appeal period as contemplated by Code 8520.

Entitlement to TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  The Board notes, however, the rating on appeal also denied the Veteran's TDIU claim. 

In order to establish entitlement to TDIU due to service-connected disability (ies), there must be impairment so severe that an average person is unable to secure and follow a substantially gainful occupation.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317  (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to a service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, the Veteran is currently in receipt of service connection for lumbar disability rated as 40 percent disabling; right lower extremity radiculopathy rated as 10 percent disabling; left lower extremity radiculopathy rated as 10 percent disabling; and tinnitus rated as 10 percent disabling.  His combined disability rating is 60 percent.  Consequently, he is not eligible for a TDIU on a schedular basis.  Therefore, the only question before the Board is whether TDIU is warranted on an extraschedular basis.  See 38 C.F.R. § 4.16(b) ("It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.").
At the outset, the Board acknowledges that it may not assign an extraschedular rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001).  Where there is plausible evidence that a claimant seeking extraschedular TDIU is unable to secure and follow a substantially gainful occupation and there is no affirmative evidence to the contrary, the Board is required to remand the claim for referral to the Director, Compensation Service to consider entitlement on an extraschedular basis.  Id.; 38 C.F.R. § 4.16(b).

After careful review of the evidence, the Board finds that the Veteran's service-connected disabilities have not rendered him unemployable at any point during the appeal period.  

During the April 2011 VA examination, the Veteran reported that he was a millwright mechanic by profession, but had been unable to work since 2004.  The examiner indicated that it was difficult for the Veteran to engage in any physical employment due to constant shoulder, knee, and back pain.

Upon review, the Board finds that the preponderance of the evidence is against a finding that the Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected lumbar spine disability, bilateral lower extremity radiculopathy, and tinnitus.  The VA examination report, as well as the Veteran's own statements provide reasoned evidence that any claimed occupational impairment is also attributable to his non-service connected shoulders and knees.  See April 2011 VA examination report, as well as January 2011 TDIU claim.

In sum, the most probative evidence establishes that the Veteran's service-connected disabilities, alone, do not render him unemployable; rather the impact of the non-service-connected shoulders and knees impact his employability as well. Therefore, referral for consideration of TDIU on an extraschedular basis is not warranted.  As the preponderance of the evidence is against the claims discussed above, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Other considerations

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A rating in excess of 40 percent for lumbar spine disability is denied.

A rating in excess of 10 percent for right lower extremity radiculopathy is denied.

A rating in excess of 10 percent for left lower extremity radiculopathy is denied.

A TDIU is denied.





______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


